Citation Nr: 0809485	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-35 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1967 to 
December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has PTSD as a result of his 
exposure to wounded veterans from Vietnam.  The veteran never 
actually served in Vietnam himself, and does not contend as 
much.  Instead, he reports that he was hospitalized at St. 
Albans Naval Hospital in New York where he was treated for a 
lung condition which preexisted service and which led to his 
eventual discharge less than a year after enlistment.  While 
at St. Albans hospital, the veteran states that he was 
exposed to many wounded veterans who had been sent for 
treatment and rehabilitation after they had been injured in 
combat.

Post service records reflect a number of psychiatric 
diagnoses.  Significantly, in May 2005, VA treatment records 
show that the veteran was assessed with a panic disorder with 
agoraphobia, with PTSD, and with alcohol dependence in full 
remission.  Several other VA treatment records by the same 
psychologist also assess the veteran as having PTSD.  In June 
2006, a second psychologist evaluated the veteran, diagnosing 
him with an adjustment disorder with depressed mood, a panic 
disorder with agoraphobia, PTSD (which was noted to be per 
the veteran's medical record), alcohol dependence in 
remission, polysubstance abuse in remission, and nicotine 
dependence.  

While the veteran has been assessed with PTSD, the diagnosis 
has not been explicitly linked to his claimed stressor, and 
in one case, appears only to have been included among his 
diagnoses because it was shown in an earlier record.  
Nevertheless, under 38 U.S.C.A. § 5103A(d)(2), VA must obtain 
a medical examination or opinion when such is necessary to 
make a decision on a claim.  In this case, because the 
veteran has a diagnosis of PTSD (although not explicitly 
linked to his claimed stressor), a VA examination is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's VA outpatient 
treatment records from June 2006 to the 
present. 

2.  Then, schedule the veteran for a 
psychiatric examination with an 
appropriate medical professional.  The 
examiner should be provided with the 
veteran's claim file in conjunction with 
the examination.  Any opinion rendered 
must be supported by a complete 
rationale.  The examiner should determine 
whether the veteran has PTSD, or whether 
his psychiatric symptomatology is better 
captured by a different psychiatric 
diagnosis.  If PTSD is diagnosed, the 
examiner should offer an opinion as to 
whether it is as likely as not (a 50 
percent probability or greater) that PTSD 
was caused by the veteran's exposure to 
wounded Vietnam veterans in a New York 
hospital while he was being treated for a 
pulmonary condition.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond before returning the record to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

